Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 4 and 13, the variable MK is not defined in the claims. It is unclear from the claim what the variable MK represents. The other variables recited in the claims do include information defining the variables, making it clear what the variables represent.  Page 15, lines 8-9 recite MK is the measurement matrix for the non-linear model of the PAs 104. This information needs to be included in the claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gutman et al (US 2019/0089389) in view of Kenington (US 2011/0235749).
	Regarding claim 1, Gutman discloses a radio system (Title: Predistortion for transmitter with array. Figure 4 shows the RF transmitter.), comprising;
a plurality of active antenna elements (Figure 4: antennas 114(10 – 114(N)); 
a plurality of transmit branches (Figure 4: branches 310(1) – 310(N)) comprising a respective plurality of power amplifiers (Figure 4: power amplifiers 110(1) – 110(N)), the plurality of transmit branches operable to transmit a plurality of predistorted transmit signals via the plurality of active antenna elements (Figure 4: digital predistortion (DPD) 104 provides a predistorted signal to each of the transmit branches for transmission via the transmit antennas.), respectively; 
a predistortion subsystem comprising a predistorter for the plurality of transmit branches, the predistorter operable to predistort a respective plurality of transmit signals to provide the plurality of predistorted transmit signals and provide the plurality of predistorted transmit signals to the plurality of transmit branches (Figure 4: DPD 104 provides a predistorted signal to each of the transmit branches for transmission via the transmit antennas.); 
a receive antenna element (Figure 4: receive antennas 414(1) – 414(M).); 
a transmit observation receiver having an input coupled to the receive antenna element, the transmit observation receiver operable to receive, via the receive antenna element, a combined receive signal (Figure 4: the receiver branch is shown comprising receiver 402 operable to receive the signals transmitted from the transmit antennas 1114(1) – 114(N). The receiver receives a combined receive signal.); and 
an adaptor (Figure 4: DPD training processor 450 and DPD controller 124.) operable to: 
generate a combined reference signal based on the plurality of transmit signals such that the combined reference signal models the combined receive signal (Figure 4: DPD training processor 450 and DPD controller 124. Paragraph 0057: The DPD training processor may determine the amount of non-linear distortion in the combined received signal 415 based on a comparison of the digital combined receive signal and the known test signal transmitted by the transmitter 302. In another example the DPD training processor 450 may be coupled to the output of the DPD. Paragraph 0058: The DPD training processor may determine a set of predistortion coefficients for the DPD 104 and selecting the set of predistortion coefficients resulting in the least amount of non-linear distortion at the receiver.); and 
configure predistortion parameters input to the predistorter that define predistortion provided by the predistorter based on the combined reference signal and the combined receive signal (Figure 4: DPD controller 124. Paragraph 0058: To do this, the DPD training processor 450 may instruct the DPD controller to sequentially input each one of the different sets of predistortion coefficients to the DPD. The controller will configure these parameters for input to the DPD 104.).  
Gutman does not disclose the use of a plurality of predistorters in the predistortion subsystem. Kenington discloses an active antenna array and a method for predistortion of radio signals (title). Figure 2 discloses the transmitter. The transmitter receives a plurality of signals from the plurality of transmit branches in the combiner 200.the combiner provides a combined receive signal via the feedback path 2150 to the predistortion coefficient calculation unit 160. Predistortion calculation unit 160 is adapted to extract the nonlinearities between adder output 205 and the payload signal 2000 and to adjust the predistortion, if necessary, simultaneously for the plurality of predistorter (paragraph 0075). Paragraph 0077 discloses the simultaneous update of the analogue predistorters 50-1 – 50-N reduces the complexity of the overall system 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a simple substitution of the plurality of predistorters and the adjusting of those predistorters as disclosed by Kenington for the single predistorter of Gutman since the operate in substantially the same manner and would yield predictable results. In addition, Kenington states the simultaneous update of the analogue predistorters 50-1 – 50-N reduces the complexity of the overall system because the adder is a single component, easily fabricated and does not require any control in paragraph 0077.
Regarding claim 2, the combination discloses wherein the adaptor is operable to configure the predistortion parameters input to the plurality of predistorters that define predistortion provided by the plurality of predistorters based on the combined reference signal, the combined receive signal, and known complex valued attenuation factors that3Attorney Docket No. 3000-914Serial No. TBA define the coupling from the plurality of active antenna elements to the receive antenna element (Both Gutman and Kenington disclose the predistortion will be based on the difference between the received signal and the signal to be transmitted. This will include attenuation of the signal transmission between the transmit and receive antennas. The distortion in the channel between these antennas will contribute to the distortion between the received signal and the original signal to be transmitted determined prior to the generation of the predistortion control.).  
Regarding claim 3, the combination discloses wherein the predistortion parameters are a common set of predistortion coefficients for the plurality of (Kenington: Paragraph 0076: Each of the plurality of predistorts 50-1 – 50-N receives the same set of predistortion coefficients or is a set at the same predistortion values based on the averaging of the feedback signal.).
Regarding claim 5, the combination discloses wherein the predistortion parameters comprise a separate set of predistortion coefficients for each of the plurality of predistorters (Kenington: Paragraph 0076: Each of the plurality of predistorts 50-1 – 50-N receives the same set of predistortion coefficients or is a set at the same predistortion values based on the averaging of the feedback signal. These same predistortion values are separately provided to each of the plurality of predistorters 50.). If the limitation recited in the claim of a separate set of predistortion coefficients are defined as a unique set of different predistortion coefficients provided to each of the plurality of predistorters, Kenington discloses a method of providing a unique set of different predistortion coefficients provided to each of the plurality of predistorters. Figure 1 of Kenington discloses a method of utilizing a switch 100 to provide a selected one of the feedback signals 2100-1 – 2100-N to the switch output 105 (paragraph 0059). Paragraph 0065 discloses the feedback signal is provided to the predistortion coefficient calculation unit 160 for processing. Paragraph 0068 discloses the predistortion coefficient calculation unit 160 is adapted to extract the nonlinearies between a selected one of the feedback signals and the payload signal and to adjust a selected one of the predistortions, if necessary. This will allow for the corrections of individual transmit branches and will improve the effectiveness of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective 
Regarding claim 6, the combination discloses wherein the adaptor is operable to configure the predistortion parameters input to the plurality of predistorters that define predistortion provided by the plurality of predistorters based on the combined reference signal, the combined receive signal, and one or more estimated parameters that take into consideration unknown complex valued attenuation factors that define a coupling from the plurality of active antenna elements to the receive antenna element (Both Gutman and Kenington disclose the predistortion will be based on the difference between the received signal and the signal to be transmitted. This will include attenuation of the signal transmission between the transmit and receive antennas. The distortion in the channel between these antennas will contribute to the distortion between the received signal and the original signal to be transmitted determined prior to the generation of the predistortion control.).
Regarding claim 7, the combination discloses wherein the predistortion parameters are a common set of predistortion coefficients for the plurality of predistorters (Kenington: Paragraph 0076: Each of the plurality of predistorts 50-1 – 50-N receives the same set of predistortion coefficients or is a set at the same predistortion values based on the averaging of the feedback signal.).
Regarding claim 8, the combination discloses wherein the predistortion parameters comprise a separate set of predistortion coefficients for each of the plurality of predistorters (Kenington: Paragraph 0076: Each of the plurality of predistorts 50-1 – 50-N receives the same set of predistortion coefficients or is a set at the same predistortion values based on the averaging of the feedback signal. These same predistortion values are separately provided to each of the plurality of predistorters 50.). If the limitation recited in the claim of a separate set of predistortion coefficients are defined as a unique set of different predistortion coefficients provided to each of the plurality of predistorters, Kenington discloses a method of providing a unique set of different predistortion coefficients provided to each of the plurality of predistorters. Figure 1 of Kenington discloses a method of utilizing a switch 100 to provide a selected one of the feedback signals 2100-1 – 2100-N to the switch output 105 (paragraph 0059). Paragraph 0065 discloses the feedback signal is provided to the predistortion coefficient calculation unit 160 for processing. Paragraph 0068 discloses the predistortion coefficient calculation unit 160 is adapted to extract the nonlinearies between a selected one of the feedback signals and the payload signal and to adjust a selected one of the predistortions, if necessary. This will allow for the corrections of individual transmit branches and will improve the effectiveness of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of this embodiment of Kenington into the combination of Gutman and Kenington.  
Regarding claim 9, the combination discloses wherein the receive antenna element is a dedicated antenna element for the transmit observation receiver (Gutman: figure 4 discloses the receive antenna elements 414(1) – 414(N) that are used to provide an input to the transmit observation receiver shown. The elements carry out this purposed and can be labelled as dedicated antennas for this purpose.).  
(Title: Predistortion for transmitter with array. Figure 4 shows the RF transmitter.), comprising: 
predistorting a plurality of transmit signals of the radio system to thereby provide a plurality of predistorted transmit signals (Figure 4: DPD 104 provides a predistorted signal to each of the transmit branches for transmission via the transmit antennas.); 
transmitting the plurality of predistorted transmit signals via a respective plurality of active antenna elements in an antenna array of the radio system (Figure 4: the receiver branch is shown comprising receiver 402 operable to receive the signals transmitted from the transmit antennas 1114(1) – 114(N). The receiver receives a combined receive signal.);  
receiving a combined receive signal via a receive antenna element and a transmit observation receiver of the radio system (Figure 4: the receiver branch is shown comprising receiver 402 operable to receive the signals transmitted from the transmit antennas 1114(1) – 114(N). The receiver receives a combined receive signal.);
generating a combined reference signal based on the plurality of transmit signals such that the combined reference signal models the combined receive signal (Figure 4: DPD training processor 450 and DPD controller 124. Paragraph 0057: The DPD training processor may determine the amount of non-linear distortion in the combined received signal 415 based on a comparison of the digital combined receive signal and the known test signal transmitted by the transmitter 302. In another example the DPD training processor 450 may be coupled to the output of the DPD. Paragraph 0058: The DPD training processor may determine a set of predistortion coefficients for the DPD 104 and selecting the set of predistortion coefficients resulting in the least amount of non-linear distortion at the receiver.); and 
configuring, based on the combined reference signal and the combined receive signal, predistortion parameters input to the plurality of predistorters that define predistortion provided by the plurality of predistorters (Figure 4: DPD controller 124. Paragraph 0058: To do this, the DPD training processor 450 may instruct the DPD controller to sequentially input each one of the different sets of predistortion coefficients to the DPD. The controller will configure these parameters for input to the DPD 104.).  
Gutman does not disclose the use of a plurality of predistorters in the predistortion subsystem. Kenington discloses an active antenna array and a method for predistortion of radio signals (title). Figure 2 discloses the transmitter. The transmitter receives a plurality of signals from the plurality of transmit branches in the combiner 200.the combiner provides a combined receive signal via the feedback path 2150 to the predistortion coefficient calculation unit 160. Predistortion calculation unit 160 is adapted to extract the nonlinearities between adder output 205 and the payload signal 2000 and to adjust the predistortion, if necessary, simultaneously for the plurality of predistorter (paragraph 0075). Paragraph 0077 discloses the simultaneous update of the analogue predistorters 50-1 – 50-N reduces the complexity of the overall system 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a simple substitution of the plurality of predistorters and the adjusting of those predistorters as disclosed by Kenington for the single predistorter of Gutman since the operate in substantially the same manner and would yield predictable results. In addition, Kenington states the simultaneous update of the analogue predistorters 50-1 – 50-N reduces the complexity of the overall system because the adder is a single component, easily fabricated and does not require any control in paragraph 0077.
Regarding claim 11, the combination discloses wherein the adaptor is operable to configure the predistortion parameters input to the plurality of predistorters that define predistortion provided by the plurality of predistorters based on the combined reference signal, the combined receive signal, and known complex valued attenuation factors that3Attorney Docket No. 3000-914Serial No. TBA define the coupling from the plurality of active antenna elements to the receive antenna element (Both Gutman and Kenington disclose the predistortion will be based on the difference between the received signal and the signal to be transmitted. This will include attenuation of the signal transmission between the transmit and receive antennas. The distortion in the channel between these antennas will contribute to the distortion between the received signal and the original signal to be transmitted determined prior to the generation of the predistortion control.).  
Regarding claim 12, the combination discloses wherein the predistortion parameters are a common set of predistortion coefficients for the plurality of (Kenington: Paragraph 0076: Each of the plurality of predistorts 50-1 – 50-N receives the same set of predistortion coefficients or is a set at the same predistortion values based on the averaging of the feedback signal.).
Regarding claim 14, the combination discloses wherein the predistortion parameters comprise a separate set of predistortion coefficients for each of the plurality of predistorters (Kenington: Paragraph 0076: Each of the plurality of predistorts 50-1 – 50-N receives the same set of predistortion coefficients or is a set at the same predistortion values based on the averaging of the feedback signal. These same predistortion values are separately provided to each of the plurality of predistorters 50.). If the limitation recited in the claim of a separate set of predistortion coefficients are defined as a unique set of different predistortion coefficients provided to each of the plurality of predistorters, Kenington discloses a method of providing a unique set of different predistortion coefficients provided to each of the plurality of predistorters. Figure 1 of Kenington discloses a method of utilizing a switch 100 to provide a selected one of the feedback signals 2100-1 – 2100-N to the switch output 105 (paragraph 0059). Paragraph 0065 discloses the feedback signal is provided to the predistortion coefficient calculation unit 160 for processing. Paragraph 0068 discloses the predistortion coefficient calculation unit 160 is adapted to extract the nonlinearies between a selected one of the feedback signals and the payload signal and to adjust a selected one of the predistortions, if necessary. This will allow for the corrections of individual transmit branches and will improve the effectiveness of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective 
Regarding claim 18, the combination discloses wherein the adaptor is operable to configure the predistortion parameters input to the plurality of predistorters that define predistortion provided by the plurality of predistorters based on the combined reference signal, the combined receive signal, and one or more estimated parameters that take into consideration unknown complex valued attenuation factors that define a coupling from the plurality of active antenna elements to the receive antenna element (Both Gutman and Kenington disclose the predistortion will be based on the difference between the received signal and the signal to be transmitted. This will include attenuation of the signal transmission between the transmit and receive antennas. The distortion in the channel between these antennas will contribute to the distortion between the received signal and the original signal to be transmitted determined prior to the generation of the predistortion control.).
Regarding claim 16, the combination discloses wherein the predistortion parameters are a common set of predistortion coefficients for the plurality of predistorters (Kenington: Paragraph 0076: Each of the plurality of predistorts 50-1 – 50-N receives the same set of predistortion coefficients or is a set at the same predistortion values based on the averaging of the feedback signal.).
Regarding claim 17, the combination discloses wherein the predistortion parameters comprise a separate set of predistortion coefficients for each of the plurality of predistorters (Kenington: Paragraph 0076: Each of the plurality of predistorts 50-1 – 50-N receives the same set of predistortion coefficients or is a set at the same predistortion values based on the averaging of the feedback signal. These same predistortion values are separately provided to each of the plurality of predistorters 50.). If the limitation recited in the claim of a separate set of predistortion coefficients are defined as a unique set of different predistortion coefficients provided to each of the plurality of predistorters, Kenington discloses a method of providing a unique set of different predistortion coefficients provided to each of the plurality of predistorters. Figure 1 of Kenington discloses a method of utilizing a switch 100 to provide a selected one of the feedback signals 2100-1 – 2100-N to the switch output 105 (paragraph 0059). Paragraph 0065 discloses the feedback signal is provided to the predistortion coefficient calculation unit 160 for processing. Paragraph 0068 discloses the predistortion coefficient calculation unit 160 is adapted to extract the nonlinearies between a selected one of the feedback signals and the payload signal and to adjust a selected one of the predistortions, if necessary. This will allow for the corrections of individual transmit branches and will improve the effectiveness of the system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of this embodiment of Kenington into the combination of Gutman and Kenington.  
Regarding claim 18, the combination discloses wherein the receive antenna element is a dedicated antenna element for the transmit observation receiver (Gutman: figure 4 discloses the receive antenna elements 414(1) – 414(N) that are used to provide an input to the transmit observation receiver shown. The elements carry out this purposed and can be labelled as dedicated antennas for this purpose.).  

Allowable Subject Matter
3.	Claims 4 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/13/2022